Citation Nr: 0840713	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-06 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for myelofibrosis, also 
claimed as blood disorder and bacterial disease, due to 
exposure to herbicides and environmental agents.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to June 
1991.  He also had 6 years, 10 months, and 8 days of prior 
active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The Board remanded the case for 
additional development in April 2007.

The veteran presented testimony before a Veterans Law Judge 
in November 2006.  That judge is no longer employed by the 
Board, and in September 2008, the veteran was advised of this 
and given the opportunity to present testimony before another 
Board member.  He declined.  In October 2008, the veteran was 
further notified that the transcript of his personal hearing 
in November 2006 was almost entirely inaudible.  He again 
indicated that he did not want to appear at an additional 
hearing.  


FINDING OF FACT

Myelofibrosis was not manifest in service and is unrelated to 
service, including claimed exposure to herbicides and 
environmental agents.  


CONCLUSION OF LAW

The criteria for service connection for myelofibrosis, also 
claimed as blood disorder and bacterial disease, due to 
herbicides and environmental agents are not met.  38 U.S.C.A. 
§§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through an April 2003 
letter to the veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

The veteran was notified of effective dates for ratings and 
degrees of disability in May 2007.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Any deficiencies in VA's duties to 
notify the veteran concerning effective date or degree of 
disability for the service connection claim are harmless, as 
service connection has been denied thus rendering moot any 
issues with respect to implementing an award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay 
statements.  Records from the Keesler Air Force Base could 
not be obtained according to June 2004 VA correspondence.  VA 
examinations were conducted in April 2003 and December 2007.  
VA has satisfied its assistance duties.


Analysis

The veteran asserts that his disability is due to herbicides 
or environmental agents in service, and that he had anemia in 
service.  He reports cleaning aircraft in service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, VA regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service:  chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus); Hodgkin's disease; chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostrate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and, soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

There are no diagnoses of anemia or myelofibrosis during 
service or on service retirement examination in July 1990.

Thaddeus E. Beeker, M.D. reported in March 2001 that the 
veteran had been applying for a job and had blood work done, 
revealing mild anemia.  After further evaluation, changes in 
size and shape of his red blood cells were suggestive of 
myeloproliferative disorder.  In June 2001, Dr. Beeker 
reported that the veteran had myelofibrosis.  

On VA examination in April 2003, the veteran told the 
examiner that he had anemia in service.  The examiner 
rendered an opinion that the veteran's myelofibrosis was 
related to anemia he had in service.  The examiner did not 
review the veteran's claims folder or any laboratory reports 
except for ones dated in February 2002.  

In August 2007, J.T.B. stated that the veteran cleaned and 
supplied bombers in service after missions.  Numerous times, 
the veteran complained that he was getting tired and sweating 
heavy, and his sergeant would let him take a break but not go 
to sick call.  J.T.B. stated that there was a great 
possibility that the veteran had risk for multiple 
environmental exposures (chemical, biological, and radiation) 
that may have resulted in his bone marrow alterations and 
consequent DNA damages to his blood.  

Ginger Rogers, M.D. wrote a medical opinion in August 2007.  
Dr. Rogers indicated that the veteran's current condition was 
related to disease or events during the veteran's service.  
Dr. Rogers stated that the disease was shown in his medical 
records described by the veteran while in the service and 
blood work; but Dr. Rogers did not think the doctors realized 
the severity of the veteran's medical problem/situations.  
Dr. Rogers stated that myelofibrosis can occur after a 
previous blood disorder and that its cause is not known but 
it seems likely that there needs to be a combination of 
factors for it to occur, including a run down immune system 
not providing full protection and exposure to an 
environmental toxin (known triggers include benzene, 
chemicals, radiation, and biological agents.).  

A VA examination was conducted in December 2007.  The 
examiner thoroughly reviewed the veteran's claims folder and 
indicated that the veteran has myelodysplastic syndrome with 
myelofibrosis.  For the history of the current medical 
complaints, the examiner identified Dr. Beeker's March 2001 
medical record and its notations.  The examiner reviewed the 
veteran's service medical records and indicated that they 
showed no evidence of anemia.  There had been a complete 
blood count (CBC) in February 1984 and hemoglobin on service 
retirement examination, all within normal limits.  The 
veteran had had a urinalysis performed in January 1987, 
showing 3-5 red blood cells per high-power field, but this 
was not a CBC and was not representative of anemia.  
Therefore, the examiner concluded that the veteran's current 
condition was not caused by or related to military service, 
and was not initially manifested in military service.  

The preponderance of the evidence indicates that the 
veteran's myelofibrosis was not manifest in service and is 
unrelated to any incident of service, including exposure to 
herbicides and environmental agents.  The veteran does not 
contend, nor does the record show, that he was exposed to 
ionizing radiation during service.  See 38 C.F.R. § 3.311.  
Myelofibrosis is not among the conditions subject to 
presumptive service connection based on exposure to an 
herbicide agent.  See 38 C.F.R. § 3.309(e).  And as 
myelofibrosis is a known clinical diagnosis, service 
connection is not warranted under 38 C.F.R. § 3.317.  

Neither anemia nor myelofibrosis was shown during service.  
This condition was first diagnosed approximately 10 years 
following the veteran's separation from service.  There is no 
persuasive medical evidence linking the veteran's 
myelofibrosis to his active service.   

The April 2003 VA examiner rendered an opinion that the 
veteran's myelofibrosis was related to anemia he had in 
service.  However, the examiner did not review the claims 
folder and that opinion was based on a history related by the 
veteran which is not supported by evidence in the record.  In 
effect, the opinion was based on an inaccurate factual 
premise - that the veteran had anemia during service.  As 
such, the April 2003 examiner's opinion is not considered 
competent medical evidence to support a grant of service 
connection.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (A bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.)  

Likewise, it appears that Dr. Rogers' August 2007 medical 
opinion was based upon an inaccurate history provided by the 
veteran concerning blood work during service.  There is no 
indication that Dr. Rogers reviewed the veteran's service 
medical records, and the VA examiner in December 2007 noted 
that the veteran's service medical records showed no evidence 
of anemia.  Accordingly, Dr. Rogers' opinion is not 
considered competent medical evidence to support a grant of 
service connection.  

The veteran has stated that he was exposed to benzene during 
service.  Exposure to environmental agents in service is not 
confirmed; the veteran's DD-214 shows that he was a Personnel 
Technician and Information Management Technician.  Assuming, 
for the sake of argument, that the veteran was exposed to 
benzene, the Board is aware that Dr. Rogers stated that 
myelofibrosis can occur after a previous blood disorder and 
that its cause is not known, but it seems likely that there 
needs to be a combination of factors for it to occur, 
including a run down immune system not providing full 
protection and exposure to an environmental toxin (known 
triggers include benzene, chemicals, radiation, and 
biological agents.).  However, the veteran does not contend, 
and the evidence does not show, that he had a run down immune 
system during service.  Therefore, the combination of factors 
discussed by Dr. Rogers was not shown during service.    

The VA examiner in December 2007 reviewed the veteran's 
claims folder thoroughly and noted that the veteran's service 
medical records showed no evidence of anemia.  He indicated 
that the veteran's January 1987 urinalysis was not a CBC and 
was not representative of anemia.  He found that the 
veteran's myelofibrosis was not caused by or related to 
military service, and that it was not manifested in military 
service.  The Board finds this opinion to be the most 
persuasive, as it was based upon review of the claims folder 
and specifically discussed the veteran's in-service blood 
work.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors 
for determining probative value of medical opinions include 
their thoroughness and detail, whether they discussed why 
contrary opinions were not persuasive, and the opinion-
writer's access to relevant records).

The veteran and J.T.B., being laypersons, are unable to 
indicate that his myelofibrosis was incurred in or as a 
result of service.  Medical evidence is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply, and the claim 
must be denied.  


ORDER

Service connection for myelofibrosis, also claimed as blood 
disorder and bacterial disease, due to exposure to herbicides 
and environmental agents is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


